Citation Nr: 0814802	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  07-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, and if so, whether the claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

In a VA Form 21-4138 dated March 24, 2008, the veteran's 
representative stated that the veteran wished to withdraw his 
appeal and that the veteran would send a letter confirming 
this.  However, a subsequent letter from the veteran dated 
March 30, 2008, indicates only that the veteran wishes to 
withdraw his request for a hearing.  Accordingly, while the 
hearing request is considered withdrawn, the Board will 
proceed with a decision on the veteran's appeal.


FINDINGS OF FACT

1.  In an unappealed October 1998 rating decision, the RO 
denied service connection for a low back disorder. 

2.  The evidence associated with the claims file subsequent 
to the October 1998 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative and redundant of evidence already of record; or is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a claim of entitlement to 
service connection for a low back disorder.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has also held that, because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Court further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in August 2005, prior to its 
initial adjudication of the claim.  Here, the August 2005 
letter informed the veteran of the previous denial; it 
informed the veteran of the reason for the previous denial; 
it specifically defined the terms "new" and "material," 
and of the type of evidence in his case that would meet the 
definition of new and material, stating "[y]our claim was 
previously denied because No treatment for Back Condition in 
service.  Therefore, the evidence you submit must relate to 
this fact."  Accordingly, the Board believes that the 
requirements stated in Kent have been met.

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until March 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that new and 
material evidence has not presented to reopen the claim.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  The veteran 
has stated that he believed that his service treatment 
records were destroyed.  However, the claims file contains a 
copy of the service treatment records, marked as received in 
October 1998.  Those records include hospitalization records 
from Fort Hood, which the veteran has identified as 
substantiating his claim.  There is no indication that any 
service records are missing or were destroyed, and the 
records were apparently reviewed by the RO prior to the 
October 1998 denial.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis

At the time of the October 1998 denial, the service treatment 
records showed that the veteran was seen in May 1951 for 
complaint of stomach and back pain "for 5 yrs."  The 
examiner noted that the condition existed prior to service.  
There was no indication from the service records of any 
additional injury or disease affecting the back in service.  
At separation in April 1953, the veteran's spine was found to 
be normal on clinical evaluation.  

Since the October 1998 decision, the veteran has submitted a 
photocopy of the May 1951 service treatment record, the 
original of which was already in the claim file at the time 
of the October 1998 denial.  Duplicate evidence cannot be 
considered new and material, because it is redundant of 
evidence already of record.  

The in-service hospitalization records identified by the 
veteran show that he was hospitalized at Fort Hood, Texas, 
for acute orichitis/epididymitis in January 1952, and was 
hospitalized in Munich, Germany, for acute pleurisy in 
September 1952.  

VA clinical reports received since the October 1998 denial 
generally relate to the veteran's current condition and do 
not address a nexus to service.  The Court has held that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

Indeed, a February 2005 outpatient treatment report relates 
the veteran's back pain to a motor vehicle accident.  This 
evidence points to a different etiology than that previously 
reported by the veteran.  Such evidence does not raise a 
reasonable possibility of substantiating the claim.  

Statements from the veteran, although presumed to be credible 
for purposes of reopening, cannot be considered new and 
material as to the matter of medical nexus.  Laypersons are 
capable of testifying as to symptoms, but not as to the 
proper diagnosis or medical cause of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted that "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the October 1998 
denial of the veteran's claim does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative and redundant of evidence already of record; or is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has not been received, and the claim for entitlement 
to service connection for a back disorder is not reopened. 


ORDER

Reopening of the claim of entitlement to service connection 
for a low back disorder is denied.


____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


